El Juez Asociado Señob Wole,
emitió la opinión del tribunal.
Se trata principalmente del siguiente contrato:
“Memorándum del Convenio celebrado hoy nueve de junio en-tre los ■ suscriptores. — Habiendo el señor Servejean, accionista principal y representante a la vez de los demás accionistas de la ‘ Sncrerie Céntrale Coloso’ de Paris,, Francia, comisionado al señor Charles Vere, comerciante de San Juan, P. R., para negociar la venta de dicha compañía en la siguiente forma:
“Seis mil quinientas acciones a cien francos, (650,000) seiscien-tos cincuenta mil francos.
“Dos mil setecientos cincuenta bonos a cuatrocientos sesenta fran-cos, un millón doscientos sesenta y cinco mil francos.
“Estas acciones y bonos constitujren el total del capital activo de dicha compañía.
“Además los compradores se harían cargo de la deuda de la cor-*652poración que alcanza a un millón doscientos mil francos en un Banco de Francia que se mencionará.
“Y habiendo el señor Yere a su vez comisionado a los señores Carlos Cabrera y Cayetano Coll Cuchí, para agenciar el negocio; y habiéndose terminado con las partes que aparecen en este' contrato en las condiciones que se dirán; por la presente hacemos constar .que los señores don Francisco Bianchi y don Miguel Esteves, han con-venido en efectuar la compra en las siguientes condiciones:
“Primero. — Aceptar las condiciones propuestas por el señor Serve,] can, pagando de contado las acciones y los bonos al tipo del cam-bio del día en que se efectúe la operación en francos sobre París.
“Segundo. — Asumiendo la deuda del Banco.
“Tercero. — Pagando una comisión a los señore's Yere, Coll y Cu-chí y Cabrera, de (132,525.00) ciento treinta y dos mil quinientos veinte y cinco dólares, de los cuales se pagará una tercera parte de contado y por el resto se darán obligaciones por los compradoreat-pagaderas el día treinta de junio de mil novecientos diez y siete.
“Cuarto. — Si el día de efectuarse el pago de la suma principal el cambio pasare' del quince por ciento (15%) los compradores abo-aiarán, dentro del margen que promete el cambio a los vendedores una suma suficiente hasta completar como comisióp. total la cantidad de ($140,000.00) ciento cuarenta mil dólares.
“Este1 convenio está sujeto a la aprobación del negocio en Paria. —(fdo.) Ch. Vere; Miguel Esteves; Francisco Bianchi.”
La Sucrerie Central Coloso es una central situada en o cerca de Aguadilla, Puerto Rico. Es un hecho cierto que el Sr. Servejean inició la negociación que finalmente resultó en la venta de dicha central. El señor Servejean comunicó la posibilidad de la venta a Charles Yere, aquí demandante, quien, a su vez, se puso en comunicación con el señor Coll y el señor Cabrera, y los tres interesaron a los demás de-mandados en la compra de la expresada Central Coloso. En vista de todos los hechos y circunstancias de. este caso, no tenemos duda alguna de que el señor Charles Yere fué el factor determinante de dicha venta. La .dificultad principal que hemos tenido es, si sus comisiones deben pagarse por los demandados, y si es así, cuál debe ser el tipo de .las comisiones.
*653Muy poco tiempo después de haberse firmado el anterior contrato y luego que Yere había escrito y cablegrafiado a Servejean pidiéndole una opción, entonces el señor Serve-jean comunicó al demandado por conducto del Sr. Yere, el hecho de que no podía llevarse a efecto el contrato en las con-diciones que allí se expresaban, pero que podía comprarse la Central Coloso por la suma de $1,500,000.
Al recibirse la información de que las condiciones indi-cadas no podían llevarse a cabo, los demandados, por medio del Sr. Yere enviaron un cable a Servejean ofreciéndole ir a Paris para hacer ligeras modificaciones en los términos del expresado contrato y que a esa proposición contestó Serve-jean que el viaje era inútil.
No hay duda alguna de que los demandados sabían que-el contrato original no podía llevarse a efecto. Sin embargo, por conducto del Sr. Yere enviaron ellos un cable a Serve-jean en el cual protestaban contra el abandono del contrato ■ y le notificaban que los abogados aquí creían que la Central Coloso podía quedar responsable por dicho contrato. De aquí en adelante, sin embargo, consta que los demandados se entendieron directamente con Servejean y que el mismo Francisco Bianchi fué a París y ultimó la compra por $1,480,000, más o menos.
En ningún momento notificaron los demandados al Sr. Yere de que ya no se necesitaban más sus servicios, ni hubo tampoco ninguna interrupción en la continuación en las ne-gociaciones. El mero hecho del cambio de operaciones a París no puede interpretarse como una interrupción, toda vez que las negociaciones en vez de llevarse a efecto por conducto del Sr. Yere y subsiguientemente por el Sr. Ser-vejean se llevaron a cabo por el Sr. Servejean directamente. Aunque Servejean era dueño de acciones y miembro influ-yente en la Central Coloso, él no poseía o controlaba todas las acciones y hasta cierto punto era un mero intermediario así como Yere. De los autos se desprende que los deman-dados entendieron que Servejean no tenía completa autori-*654dad, y esto aparece especialmente del mismo contrato que hemos transcrito, pnes se hacía depender la obligación del contrato de sn aprobación en París. Yére y Servejean en-tre ellos, fueron los factores determinantes de la compra final. Fue Vere, sin embargo, quien encontró un comprador listo, deseoso y ansioso de comprar.
Los libros están llenos de casos donde se emplea a un agente para vender una propiedad y encuentra un compra-dor listo y deseoso de comprar, y si el dueño quita la nego-ciación de manos del corredor y ultima la venta ya por el mismo precio, o por uno inferior, el corredor, sin embargo, tiene derecho a una comisión. McMillin v. Beves, 147 Fed. 218; In re Breon Lumber Co., 181 Fed. 909; Hoadley v. Savings Bank of Danbury, (71 Conn. 599, 42 A. 667) 44 L.R.A. 321, y nota; Lerner v. Harvey 189 Mich. 249, 155 N. W. 427, 428; Coon v. St. Paul Park Realty Co., 101 Minn. 391, 394, (112 N.W. 526, 862); Southwick v. Swavienski, 114 N.Y. App. Div. 681, 683; Lord v. U. S. Transportation Co., 143 N.Y. App. Div. 437, 455; Friedenwald v. Welch, 174 Mich. 399, 401, (140 N.W. 564); Cleveland Cliffs Iron Co. v. Gamble, 201 Fed. 329, 331; Phoenix Securities Co. v. Dittmar, 224 Fed. 892; French v. McKay, 181 Mass. 485, (63 N.E. 1068); Carnes v. Finigan, 198 Mass. 128, (84 N. E. 324). Asimismo las autoridades muestran que aun cuando se celebre un contrato específico, que fije el precio y la comi-sión que ha de pagarse, sin embargo, si las partes conclu-yen finalmente la transacción bajo una base diferente, el corredor tiene derecho a una comisión razonable, o a ma-nera de quantum meruit. Lockhart v. Hamlin, 190 N. Y. 132-137, (82 N.E. 1094); Sussdorf v. Schmidt, 55 N.Y. 319; Sturtevant v. Fiss et al., 173 App. Div. 113; Boumann v. Manhattan Consumers Brewing Co., 97 App. Div. 410; Phoenix Securities Co. v. Dittmar, 224 Fed. 892, y algunos de los precedentes casos. En Crowe v. Trickey, 204 U.S. 228 (27 S. Ct. 275, 51 L. ed. 454) y en Carrington v. Graves, (121 Md. 567) 89 Atlantic 237, en los cuales se fundan en *655parte los apelados, existen ciertas expresiones' generales que indican que para que el corredor pueda recobrar comisiones debe terminar el contrato en los términos convenidos, pero los hechos de estos casos muestran que las respectivas ven-tas no se consumaron. . Es la consumación de la venta con el corredor como uno de los factores determinantes, lo que constituye la distinción.
No tenemos duda en este caso, de que el Sr. Yere tenía derecho a una compensación razonable, pero ha surgido la cuestión de si los demandados estaban obligados a pagarla. •Este es un caso en el cual los demandados estaban ansiosos de comprar la propiedad. Los autos revelan claramente, a pesar de algunas palabras en contrario en el mismo con-trato, que los demandados sabían que ellos no estaban com-prando toda la propiedad, sino únicamente un control en ella. En el contrato, como fué originalmente redactado, las palabras de que la venta incluía toda la propiedad de Co-loso estaban intercaladas. El Sr. Vere dice que estas pa-labras se pusieron por el Sr. Coll después de firmado el con-trato. El Sr. Coll dice que lo que recuerda es de otro modo. Que el entendimiento de las partes era de una venta com-pleta está de otro modo negado y estamos enteramente se-guros de que todas las partes entendieron que los demanda-dos sólo obtendrían un control de la compañía. Lo'que los demandados compraron subsiguientemente fué toda la pro-piedad y no hay nada que demuestre que ellos no recibieron un quid pro quo en la referida compra. En otras palabras, no consta que al adquirir toda la propiedad, los demandados pagaron un precio excesivo por la diferencia entre la parte que ellos ofrecieron comprar y toda la propiedad. Ellos compraron no solamente las acciones y bonos ofrecidos ori-ginalmente, sino más. Es verdad que l¡os demandados esta-ban obligados a hacer un desembolso de dinero mucho mayor que el especificado o requerido en el primitivo contrato y que hicieron esto en una época en que el dinero estaba a un alto tipo, o sea en el.otoño de 1916. Sin embargo, inde-*656pendientemente de todo esto, los autos muestran que toda la, correspondencia entre Servejean y Yere era conocida por los demandados. En esta correspondencia resalta el hecho de haber dicho Servejean a Vere que él debía pedir sus co-misiones a los compradores. Los demandados al efecto asu-mieron la obligación .de pagar las comisiones a Yere y sus. compañeros y ellos lo nombraron de este modo su agente. Esta agencia, como hemos indicado, nunca se terminó. Es enteramente claro que Vere no podía ir donde Servejean para que le pagara sus comisiones, toda vez que este último había hecho saber a todo el mundo que todos los gastos se-r rían satisfechos por los compradores. Por lo menos esto fué así cuando empezaron las negociaciones primitivas. Es razonablemente cierto que al terminarse las negociaciones en París los demandados sabían que Servejean no era respon-sable en manera alguna de tal pago y que toda su idea ha-; bía sido evadirse él y sus principales del pago de semejante comisión. En vista de todas las circunstancias creemos que' los demandados están obligados a pagar una comisión razo-nable.
Si un corredor está vendiendo una propiedad y el com-prador conviene finalmente en sólo comprar la mitad, el co-rredor por lo general tendría derecho a una comisión por la parte vendida. Un razonamiento contrario podría quizás .aplicarse al caso en el cual los compradores que esperaban gastar,algo más de $600,000 se ven obligados a emplear más. del doble de esa suma y comprar dos veces más de lo que primeramente deseaban y estaban listos a comprar. Al de-terminar ,1a compensación no es necesario considerar a los señores Coll y Cabrera puesto que ellos han abandonado cualesquiera reclamaciones de comisión por no asociarse al. Sr. Yere, quien en manera alguna es responsable a ellos. Bajo el contrato original celebrado entre los tres corredores, el señor Yere tenía derecho a recibir $70,000. Dada la va-riación de los términos del contrato y en vista del hecho de que los demandados tuvieron que incurrir en gastos extra-*657ordinarios y molestias al ir a París, creemos que la suma de $25,000 sería una compensación razonable.
El Juez Presidente Sr. del Toro disintió.
El Jnez Asociado Sr. Franco Soto no intervino en la re-solución de' este caso.